Citation Nr: 1029769	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Newington, Connecticut that denied the Veteran's application to 
reopen his claim of entitlement to service connection for a back 
disability.

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
proceeding has been associated with the claims file.

An October 2008 Board decision reopened the Veteran's claim, and 
it was remanded for further development.  The Veteran's claim for 
service connection was subsequently remanded by the Board again 
in October 2009 for further development.  Such development has 
been completed and associated with the claims file, and this 
matter is ready for further review by the Board.


FINDING OF FACT

The Veteran's back disability is not shown by the most probative 
evidence of record to be etiologically related to a disease, 
injury, or event in service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a 
back disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated April 2006 and January 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009).  The VCAA letters informed the Veteran of the reason for 
the RO's prior denial in its November 2005 rating decision, what 
information or evidence was needed to support his claim, 
including what evidence would be "new" and "material," what 
types of evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  A March 2006 notice 
explained how VA assigns disability ratings and effective dates.  
See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Veteran has not identified any additional 
relevant treatment records for VA to obtain.  While the Board 
acknowledges that the Veteran has asserted that he fell and 
injured his back while serving at Camp Pendleton in California, 
the Board notes that the claims file apparently includes all 
available service treatment records, including all of his records 
from Camp Pendleton.  The Board finds that there is no indication 
that there are any outstanding records relevant to the Veteran's 
claim, and the record contains sufficient evidence to make a 
decision on the claim.  Also, as noted above, this case was 
remanded by the Board in October 2009, to include so that the RO 
could associate with the claims file any outstanding, recent 
treatment records that had not already been associated with the 
claims file, and to request copies of any relevant Social 
Security Administration records (SSA).  In March 2010, the 
Veteran's SSA records were associated with the claims file.  
Also, April 2010 correspondence reflects that the Veteran was 
given an opportunity pursuant to the Board's remand to submit 
additional evidence.  In response, in April 2010, the Veteran 
submitted additional private treatment records, and more recent 
VA treatment records were also received.  In June 2010, the 
Veteran waived consideration by the agency of original 
jurisdiction (AOJ).  Based thereon, the Board finds substantial 
compliance with its remand directives regarding obtaining 
additional records and associating them with the claims file.  
See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure 
compliance with Board remand order).

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established in-service event, injury, or 
disease, but (4) insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As noted above, this case was remanded in October 2008 (in 
addition to the October 2009 remand), in which remand the Board 
directed that the Veteran be provided with a VA examination.  
Based thereon, the Veteran was provided with a VA examination in 
July 2009 relating to his claim.  The July 2009 VA examination 
report reflects that the examiner had an opportunity to review 
the entire claims file, including all of the Veteran's service, 
VA, and private treatment records, and to personally elicit a 
history from the Veteran and examine him.  The examiner also 
provided a clear rationale for his conclusions.  Based thereon, 
the Board finds this VA examination report to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claim, and the Board finds substantial compliance with 
its remand directive.  See Stegall, supra.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from July 1979 to February 1981 
in the Marine Corps.  He claims that he has a current back 
disability as a result of falling 10 feet from a helicopter in 
service at Camp Pendleton, California.  See Statement, September 
2007; VA Examination report, July 2009.  He further reports that 
he was given about four days of "R&R" at a lieutenant's home, 
followed by a week of light duty.  See id; see also Hearing 
Transcript, July 2008 at 7-8.

A July 2009 VA examination report reflects a diagnosis of 
degenerative disc disease (DDD) of the lumbar spine.  Based 
thereon, the Board finds that the Veteran has a current back 
disability.

The Board will now address whether the Veteran's back disability 
is related to service.  

As an initial matter, the Veteran's service treatment records, 
including those from Camp Pendleton, California, are silent as to 
any falling accident.  The Board does acknowledge, however, that 
one November 1980 service treatment record reflects that the 
Veteran was diagnosed with a severe upper respiratory infection, 
and it includes a notation of decreased back pain.

The first post-service treatment record of complaint of back 
problems is a June 2004 private treatment record that reflects 
that the Veteran had experienced back pain for two years and had 
sought treatment two years prior.  

A May 2005 private treatment record reflects that the Veteran 
reported having fallen and hitting a curb.  A May 2006 treatment 
record from the same private medical office reflects the 
Veteran's history of falling on a curb (in May 2005) and that he 
reported experiencing back pain.  Likewise, an August 2006 record 
from the same office reflects that the Veteran complained of back 
pain secondary to the fall 
in May 2005, his history of a car accident, and that he reported 
never having been treated by a specialist except for a 
chiropractor.  

Meanwhile, September 2006 State of Connecticut disability 
examination reports reflect that the Veteran reported having 
injured his back due to the falling accident in service and that 
it worsened due to a motor vehicle accident some time between 
2004 and 2005.

Social Security Administration (SSA) records reflect that the 
date of onset of the Veteran's claimed back disability as May 
2005.  The Board notes that although the Veteran filed for SSA 
benefits based on a claimed back disability, he was granted 
disability from SSA due to psychiatric affective disorders, not 
any back condition. 

Private treatment records dated from May 2006 through September 
2009 reflect that the Veteran continued to report experiencing 
back pain, and that the Veteran was diagnosed with back pain and 
lower back pain.

Subsequently, a September 2009 VA treatment record reflects that 
the Veteran called the VA medical center seeking pain medication 
for his back.  The Veteran reported that he could no longer be 
prescribed Oxycotin or Oxycodone by his private doctor.  VA 
treatment records dated from October 2009 to January 2009 reflect 
that the Veteran complained of back pain and was provided with a 
cane and that he was prescribed oxycodone.  See, e.g., VA 
Treatment Records, October 2009 (cane) and January 2010 
(Oxycodone).

A January 2010 hospital record from Hartford Hospital reflects 
that the Veteran was taken from the back of a police car after an 
automobile accident to the hospital for treatment because he 
complained of back and abdominal pain.  A notation was made in 
the record that the Veteran was positive for alcohol.

The only medical evidence of record addressing the etiology of 
the Veteran's claimed back disability is the opinion of the July 
2009 VA examiner, who opined in his report that it is not likely 
that the Veteran's DDD of the lumbar spine is related to his 
reported in service back injury.  The examiner noted that he 
reviewed the claims file and took into account the Veteran's 
reported history of falling 10 feet from a helicopter around 
labor day weekend, going to a Camp Pendleton medic, receiving 
some pain reliever and two days of light duty, and then being 
given an option to separate early from the Marines due to his 
back condition.  The examiner also noted that the November 1980 
service treatment record reflecting that the Veteran was given 48 
hours of bed rest for an upper respiratory infection, 
gastroenteritis, hemorrhoids, and low back pain.  The examiner 
also noted the Veteran's more recent history of back pain since 
2004.  In addition, the examiner noted that the Veteran's work 
history included truck driving, welding, cab driving, and 
housekeeping, and opined that the Veteran's back condition was 
more likely related to his work history.

The Board acknowledges that the Veteran reported a history to 
clinicians of injuring his back from a falling accident in 
service.  The Board notes, however, that that the transcription 
of a history provided by the Veteran in the above treatment 
records does not transform it into medical evidence or a medical 
opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)).  
Furthermore, with regard to the Veteran's lay statements in 
support of his claim regarding having injured his back in service 
falling off a helicopter, and his assertions of a continuity of 
symptomatology since that injury, the Board finds his assertions 
not credible.  In this regard, the Board notes that the Veteran 
reported to the July 2009 examiner that he was given an early 
separation from service because he injured his back falling off 
the helicopter.  The Veteran's service treatment records, 
however, reflect that in February 1981, he was evaluated "to see 
if he has some medical problem that is causing him to be late 
repeatedly."  No objective findings suggesting a problem were 
noted, and an impression of "somewhat immature and passive 
aggressive" was noted and he was referred back to duty.  The 
Veteran was given an early discharge from service under honorable 
conditions about three weeks later.  Likewise, his February 1981 
separation examination report reflects no complaints or findings 
of any back injury or problems.  

Also, the Board notes that the Veteran has asserted that he was 
given two days of R&R as a result of his back injury in Camp 
Pendleton, see Form 9 appeal, yet there is no notation in any of 
his service treatment records from Camp Pendleton of any orders 
for R&R or light duty except for one November 1980 record that 
reflects that the Veteran was given 48 hours of light duty when 
he was diagnosed with a severe upper respiratory infection.  The 
Board does acknowledge that this same record reflects that the 
veteran complained of back pain, but also the Board notes that 
the same record reflects he complained of a myriad of symptoms, 
including headaches, diarrhea, and hemorrhoids too.  Also, the 
Veteran testified at the Board hearing that he was given light 
duty for a week, not just two days of R&R.  See Transcript at 8.  

Also, there are inconsistencies in the alleged date of the 
accident.  In January 2008, the Veteran indicated in a statement 
that the fall occurred on April 2, 1981 (which would have been 
after the November 1980 service treatment record of back pain was 
prepared).  At the Board hearing, however, the Veteran testified 
that the falling accident occurred on the fourth of July weekend 
in 1980, that he was given R&R for two days and then light duty 
for an entire week.  See Transcript at 7-8.  The July 2009 VA 
examination report reflects that the Veteran reported that he 
injured his back Labor Day weekend.  The Board is cognizant that 
the Veteran is recalling events from decades in the past, which 
could obviously account for vagueness or slight inconsistencies 
in his reports.  However, the Veteran's statements are actually 
quite specific as to the when the accident occurred, which makes 
it harder to reconcile the changing dates.

Given the inconsistencies in the Veteran's reports as to his 
history, and the fact that the first documented record of any 
complaint of any problems with the Veteran's back was in June 
2004, about 23 years after service, the Board concludes that his 
assertions of an injury in service and a continuity of 
symptomatology thereafter are not credible

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for a back 
disability, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


